Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 1/29/21 with some replaced by the replacement drawings filed 3/15/21 are acceptable to the examiner.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(a) as not particularly and distinctly defining the invention because of the following informalities:  Claim 15, line 4 sets forth “the other device” which is not consistent with a device of claim 13.  It appears that “the other device” should be changed to - - the device - -. .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (US 2018/0336874 A1).
Re claim 1:  Hui et al. teaches an apparatus integral with, or attachable to, a protective headgear, comprising:
a cushioned bendable material integral with, or attachable to, an inside of a top
part of the protective headgear (figure 7 along with paragraph [0072]  and figure 18 along with paragraph along with paragraph [0082]) ;
a bone conduction microphone (710), at a first position within the cushioned bendable
material, that obtains vibration signal data representative of a vibration signal
associated with vibration of a user vertex area of skull bone of a user (see possible locations as depicted in figures 17-18 along with corresponding disclosure in which the microphone(s) can be positioned adjacent the top of a user’s head), wherein the user vertex area of skull bone is located at a top part of skin of a head of the user that
contacts or substantially contacts the bone conduction microphone, and wherein the
vibration signal results from vocal communication of the user (note operation of a bone conduction microphone is for the inherent detection of vibrations which can be sensed such as a user’s voice when speaking (paragraph [0077]) ;
an air conduction microphone (720) integral with, or attachable to, the protective
headgear at a second position away from the first position of the bone conduction
microphone by at least a defined distance (see for example locations depicted in figures 7, 10, 11 and 18), wherein the air conduction microphone
obtains tonal signal data representative of a tonal signal, received by the air conduction microphone via air and representative of the vocal communication of the user note 
a signal processor (121) within circuitry (120) that processes the vibration signal data and the tonal signal data, to produce combined data representative of the vocal communication that substantially reduces or eliminates at least one of a first noise associated with the vibration signal data or a second noise associated with the tonal signal data (note use of adaptive noise cancellation circuit, figure 12 along with corresponding operations of the method depicted by (1330), figure 13).
Re claim 13:  Hui et al. teaches a headgear apparatus, comprising:
compressible foam material attachable to a top part of gear that is wearable by a
head of a user (figure 7 along with paragraph [0072] and figure 18 along with paragraph along with paragraph [0082]), the compressible foam material comprising:
a bone conduction microphone  (710) embedded in the compressible foam
material and positioned to face a user vertex at a top portion of a skull of the
user (see possible locations as depicted in figures 17-18 along with corresponding disclosure in which the microphone(s) can be positioned adjacent the top of a user’s head), wherein the bone conduction microphone senses a vibration signal,
representative of vocal sound from the user (note operation of a bone conduction microphone is for the inherent detection of vibrations which can be sensed such as a user’s voice when speaking (paragraph [0077]), from a corresponding vibration of
the user vertex at the top portion of the skull, wherein the bone conduction

signal sensed by the bone conduction microphone from mechanical vibrations
resulting from wind on the gear or air vibrations resulting from external sound on
the gear from external environment sound generated outside of the gear (at least performed by the arrangement depicted in figure 7 and corresponding paragraph [0072], preventing mechanical vibrations from reaching sensors; 
an air conduction microphone (720) that senses a sound signal representative of the
vocal sound received from the user by air (note operation of an air conduction microphone is for the inherent detection of sounds, i.e. tones which can be sensed such as a user’s voice when speaking (paragraph [0077]), wherein the air conduction microphone is not comprised in the compressible foam material (see possible arrangement in figure 8 in which only the bone conduction microphone is within the foam and not the air conduction microphone, and wherein the air conduction
microphone is positioned away from the bone conduction microphone in order to
receive the vocal sound of the user by air (see for example locations depicted in figures 7, 10, 11 and 18); and
a signal processing unit (121) within circuitry (120) that processes the vibration signal and the sound signal, to generate a combined signal representative of the vocal sound that substantially reduces at least one of a first noise associated with the vibration signal or a second noise associated with the sound signal (note use of adaptive noise cancellation circuit, figure 12 along with corresponding operations of the method depicted by (1330), figure 13), and that outputs the combined signal from the headgear apparatus to a device for further use or processing (see figure 2 element (208)).	
Re claim 2: see discussion in paragraph [0083] in which the processing of audio includes the detection of wind noise from a wind sensor along with noise cancellation.
Re claim 3: see figure 7 (locations of sensors) along with paragraph [0080] teaching that the microphones can be located at any location of the helmet along with paragraph [0072] in which soft foam and soft cushion are used to reduce, i.e. isolate the microphone(s) from other vibrations such as wind vibrations on the microphones ([0083] satisfying the alternatively claimed language 
Re claim 4: the transceiver (122) is used as a transmitter/receiver as set forth and which operates using radio frequencies (such as a 802.x based signal) to transfer signals to/from another device such as a mobile phone.
Re claim 5: the use of a soft rubber material such as taught in paragraph [0070] used in the arrangement of figures 7 and 18 satisfies the features of the cushioned bendable material as set forth.
Re claim 6: see figure 1 along with left/right speakers (136a/136b) that are associated with a user’s head
Re claim 8: note paragraph [0054] in which the processor (121) performs echo cancellation as set forth
Re claim 9:  the use of a soft rubber material such as taught in paragraph [0070] used in the arrangement of figures 7 and 18 satisfies the features of the cushioned bendable material as set forth.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 7, 10-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hui et al. considered close to the claimed invention of claim 18 is discussed above with respect to claims 1 and 13. The claimed method including in combination uses a bone conduction microphone and an air conduction microphone by a processor for the determination of vibration signal and a sound signal as provided that additionally increases a signal to noise ratio of the vocal sound of a generated combined signal relative to a vocal sound represented in the vibration signal and that suppresses residual noise represented in the combined signal which is then outputted to a user device as set forth in claim 18 is neither taught by nor an obvious variation of the art of record. The limitations of claims 91-20 depend upon those features of claim 18.  The claimed apparatus including in combination the elements and operational relationships as set forth in claim 1 that additionally applies a gain equalization as set forth in claim 7 is neither taught by nor an obvious variation of the art of record. The claimed apparatus including in combination the elements and operational relationships as set forth in claim 1 that additionally uses two fast Fourier transforms to produce the combined signal by determining whether a first running average energy of the vibration signal is greater than a second running average energy of the tonal signal as set forth in claim 10 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 11-12 depend upon those features of claim 10.  The claimed apparatus including in combination the features of claim 13 that additionally uses the signal processing unit to .   
The claimed apparatus including in combination the features of claim 13 that additionally includes embedding the bone conduction microphone in a compressible foam material and encased by a silicon layer as set forth is neither taught by nor an obvious variation of the art of record.  The limitations of claim 17 depend upon those features of claim 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/9/21